PER CURIAM.
It appearing from the record herein that there is competent substantial evidence to support the deputy commissioner’s findings of fact, that the same accords with logic and reason, and that the compensation award based thereon meets the essential requirements of law, it follows that the Full Commission properly affirmed the order of the deputy commissioner on the authority of United States Casualty Co. *889v. Maryland Casualty Co., Fla., 55 So.2d 741.
Certiorari denied.
STURGIS, C. J., CARROLL, DONALD, J., and THOMAS, ELWYN, Associate Judge, concur.